DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,084,570 in view of Hayter et al. (US 2010/0081906). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 are largely taught by the above patent with the exception of a second electrode formed at least in part on a second side of the substrate. Hayter teaches an electrochemical sensor implanted in the body ([0040]) in which the sensor comprises a working electrode and a second electrode on the same or opposing side of the substrate ([0045], [0074]). It would have been obvious to modify Buck with Hayter to utilize an alternative sensor configuration as it is known to be usable as an in vivo electrochemical sensor.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,757,060 in view of Hayter et al. (US 2010/0081906). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 are largely taught by the above patent with the exception of a second electrode formed at least in part on a second side of the substrate. Hayter teaches an electrochemical sensor implanted in the body ([0040]) in which the sensor comprises a working electrode and a second electrode on the same or opposing side of the substrate ([0045], [0074]). It would have been obvious to modify Buck with Hayter to utilize an alternative sensor configuration as it is known to be usable as an in vivo electrochemical sensor.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,349,878 in view of Hayter et al. (US 2010/0081906). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 are largely taught by the above patent with the exception of a second electrode formed at least in part on a second side of the substrate. Hayter teaches an electrochemical sensor implanted in the body ([0040]) in which the sensor comprises a working electrode and a second electrode on the same or opposing side of the substrate ([0045], [0074]). It would have been obvious to modify Buck with Hayter to utilize an alternative sensor configuration as it is known to be usable as an in vivo electrochemical sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 2012/0088993) in view of Hayter et al. (US 2010/0081906).
As to claim 1, Buck teaches an electrochemical sensor for in vivo use ([0006]), comprising: a substrate ([0006]); a working electrode formed at least in part on a first side of the substrate and having multiple working electrode areas exposed for contact with a body fluid ([0006]); a second electrode formed at least in part on the substrate and having at least one second electrode area exposed for contact with a body fluid ([0006]); and the sensor configured for application of an A/C signal to determine a complex impedance and thereby improve sensor performance ([0040]).
Buck does not teach that the second electrode is formed at least in part on a second side of the substrate. Hayter teaches an electrochemical sensor implanted in the body ([0040]) in which the sensor comprises a working electrode and a second electrode on the same or opposing side of the substrate ([0045], [0074]). It would have been obvious to modify Buck with Hayter to utilize an alternative sensor configuration as it is known to be usable as an in vivo electrochemical sensor.
As to claim 2, Buck teaches the application of the A/C signal is operable to correct for changes in membrane permeability, sensor sensitivity drift, or to provide fail safes for sensor performance ([0040]).
As to claim 3, Buck teaches wherein the substrate is substantially planar ([0073]).
As to claim 4, Buck teaches the second electrode comprises a counter electrode ([0032]).
As to claim 5, Buck teaches a reference electrode having at least one reference electrode exposed area on the first or second side of the substrate (38).
As to claim 6, Buck teaches the reference electrode exposed area is on the first side of the substrate (38).
As to claim 7, Buck teaches a contact pad associated with the second electrode is disposed on the first side of the substrate (28).
As to claim 8, Buck fails to teach a trace associated with the second electrode passes from the first side of the substrate to the second side of the substrate. However, Hayter teaches that an electrode may be on one side and its respective contact may be on a second side such that the trace connecting the electrode and the contact may traverse through the substrate ([0045]). As such, it would have been obvious to modify the above combination further with Hayter to allow for the configuration of electrodes on opposing sides while retaining the trace on a single side.
As to claim 9, Buck teaches the second electrode is a counter electrode ([0032])
As to claim 10, Buck teaches the multiple working electrode areas and the at least one second electrode area comprise a symmetrical arrangement, wherein a symmetrical potential distribution is produced when an AC signal is applied to the sensor ([0056-60], [0074]).
As to claim 11, Buck teaches the working electrode areas are spaced along a lengthwise direction of the sensor (claim 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        5/17/22